DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 27, 2022 has been entered. 
Claims 7, 13 and 15 have been canceled. 
Claims 1-6, 8-12, 14 and 16-20 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aleksas Siliunas on August 9, 2022.
The application has been amended as follows: 
As per Claim 1
Claim 1, page 2, line 17, “a DPE matrix” should read as “a Dot-Product Engine matrix”.

Therefore, the examiner’s amendment of claim 1 reads as follows:
Claim 1
A Dot-Product Engine, comprising: 
a plurality of memristor crossbar arrays, wherein each memristor crossbar array of the plurality of memristor crossbar arrays comprises: 
a primary memristor crossbar array, and 
a redundant memristor crossbar array
a shared analog circuit block coupled to each memristor crossbar array of the plurality of memristor crossbar arrays, wherein the shared analog circuit block determines a dot product value of electrical values generated by at least one memristor crossbar array of the plurality of memristor crossbar arrays and wherein each memristor crossbar array is multiplexed to and shared with the shared analog circuit block; and 
an error detection and correction logic block coupled to the shared analog circuit block wherein the error detection and correction logic block detects an error generated during deployment of a Dot-Product Engine matrix.

As per Claim 16
Claim 16, page 5, line 15, “a DPE matrix” should read as “a Dot-Product Engine matrix”.

Therefore, the examiner’s amendment of claim 16 reads as follows:
Claim 16
A non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units, causes the one or more processing units to:   
deploy a self-healing Dot-Product Engine comprising: 
a plurality of memristor crossbar arrays, wherein each memristor crossbar array of the plurality of memristor crossbar arrays comprises: 
a plurality of memristor crossbar arrays, and 
a block of shared analog circuits coupled to the plurality of memristor crossbar arrays; 
a shared analog circuit block coupled to each memristor crossbar array of the plurality of memristor crossbar arrays, wherein the shared analog circuit block determines a dot product value of electrical values generated by at least one memristor crossbar array of the plurality of memristor crossbar arrays, and wherein each memristor crossbar array is multiplexed to and shared with the shared analog circuit block; and 
an error detection and correction logic block coupled to the shared analog circuit block, wherein the error detection and correction logic block detects an error generated during deployment of a Dot-Product Engine matrix; 
detect an error generated by the deployment; 
in response to detecting the error, determining an error classification of the detected error; and 
institute a corrective action to at least one of the plurality of memristor crossbar arrays in accordance with the determined error classification.

Allowable Subject Matter
Claims 1-6, 8-12, 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Buchanan et al. (U.S. Patent Application Publication No. 2018/0075337 A1) discloses: a plurality of memristor crossbar arrays, wherein each memristor crossbar array of the plurality of memristor crossbar arrays comprises: a [plurality of] memristor crossbar arrays (Paragraph [0029]: “Memristor 310, ground 320, and current mirrors 330 and 340 may be similar to memristor 110, ground 120, and current mirrors 130 and 140 of neuron circuit 100 illustrated in FIG. 1. Current mirror 350 may operate as a current sink similarly to current mirror 340. Circuit blocks 360 and 370 may be implemented by various circuit blocks, such as, for example, dot product engines, multiply-accumulators, resistor networks, or any combination thereof. In the example illustrated in FIG. 3, circuit blocks 360 and 370 may each be implemented by multiply-accumulators that each include a plurality of memristors.”); . . . and a shared block of analog circuit coupled to [the plurality of] memristor crossbar array[s] (Paragraph [0029]: “Current mirror 350 may operate as a current sink similarly to current mirror 340.”).
Kvatinsky et al. (U.S. Patent Application Publication No. 2017/0345497 A1) discloses: a primary memristor crossbar array; and a redundant memristor crossbar array (Paragraph [0025]” In the various cases above, a first backup memristor and a second backup memristor may be respectively coupled via OR gates to the first unipolar memristor and the second unipolar memristor if present.” Paragraph [0084]: “To resolve this issue a backup memristor with a copy of the initial value can be assigned through an OR operation with a memristor which is initialized to HRS.”).
However, the Examiner finds Buchanan and Kvatinsky do not teach or suggest the claimed “Dot-Product Engine, comprising: a plurality of memristor crossbar arrays, wherein each memristor crossbar array of the plurality of memristor crossbar arrays comprises: a primary memristor crossbar array, and a redundant memristor crossbar array a shared analog circuit block coupled to each memristor crossbar array of the plurality of memristor crossbar arrays, wherein the shared analog circuit block determines a dot product value of electrical values generated by at least one memristor crossbar array of the plurality of memristor crossbar arrays and wherein each memristor crossbar array is multiplexed to and shared with the shared analog circuit block; and an error detection and correction logic block coupled to the shared analog circuit block wherein the error detection and correction logic block detects an error generated during deployment of a Dot-Product Engine matrix.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 would be allowable over the prior art.  

	Regarding independent claim 16, Buchanan et al. (U.S. Patent Application Publication No. 2018/0075337 A1) discloses: deploy a [] Dot-Product Engine comprising: a plurality of memristor crossbar arrays, wherein each memristor crossbar array of the plurality of memristor crossbar arrays comprises: a plurality of memristor crossbar arrays (Paragraph [0029]: “Memristor 310, ground 320, and current mirrors 330 and 340 may be similar to memristor 110, ground 120, and current mirrors 130 and 140 of neuron circuit 100 illustrated in FIG. 1. Current mirror 350 may operate as a current sink similarly to current mirror 340. Circuit blocks 360 and 370 may be implemented by various circuit blocks, such as, for example, dot product engines, multiply-accumulators, resistor networks, or any combination thereof. In the example illustrated in FIG. 3, circuit blocks 360 and 370 may each be implemented by multiply-accumulators that each include a plurality of memristors.”); and a block of shared analog circuits coupled to the plurality of memristor crossbar arrays (Paragraph [0029]: “Current mirror 350 may operate as a current sink similarly to current mirror 340.”);  . . . and institute a corrective action to at least one of the plurality of memristor crossbar arrays (Paragraph [0033]: “Circuit block 360 may include a resistor network that generates a correction value for removing the offset values from the generated weights. IPOS may represent the summed weights plus offset values and INEG may represent the summed correction values. Memristor 310 may calculate the neuron function by generating VOUT as a function of the difference between IPOS and INEG.”).
However, the Examiner finds Buchanan does not teach or suggest the claimed “non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units, causes the one or more processing units to: deploy a self-healing Dot-Product Engine comprising: a plurality of memristor crossbar arrays, wherein each memristor crossbar array of the plurality of memristor crossbar arrays comprises: a plurality of memristor crossbar arrays, and a block of shared analog circuits coupled to the plurality of memristor crossbar arrays; a shared analog circuit block coupled to each memristor crossbar array of the plurality of memristor crossbar arrays, wherein the shared analog circuit block determines a dot product value of electrical values generated by at least one memristor crossbar array of the plurality of memristor crossbar arrays, and wherein each memristor crossbar array is multiplexed to and shared with the shared analog circuit block; and an error detection and correction logic block coupled to the shared analog circuit block, wherein the error detection and correction logic block detects an error generated during deployment of a Dot-Product Engine matrix; detect an error generated by the deployment; in response to detecting the error, determining an error classification of the detected error; and institute a corrective action to at least one of the plurality of memristor crossbar arrays in accordance with the determined error classification.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 would be allowable over the prior art.  
	Claims 2-6, 8-12, 14 and 17-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112